 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    MARK MAYES,                                      CASE NO. C18-696 RSM
 9                   Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                       MOTION FOR COURT TO SERVE
10           v.                                        SUMMONS
11    ALEXANDER OHASHI and ACE
      PARKING,
12
                     Defendants.
13

14

15          This matter comes before the Court on Plaintiff’s Motion for Court to Serve Summons.

16   Dkt. #15. Plaintiff is proceeding in this matter in forma pauperis and therefore seeks assistance

17   with service of the Summons and Complaint on Defendant Ace Parking. For the reasons below,
18
     the Court grants the motion.
19
            Federal Rule of Civil Procedure 4(c)(3) provides:
20
            At the plaintiff’s request, the court may order that service be made by a United
21          States marshal or deputy marshal or by a person specially appointed by the court.
            The court must so order if the plaintiff is authorized to proceed in forma pauperis
22
            under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
23
     This Rule allows the Court to order service by the Marshal when requested, and mandates it for
24
     in forma pauperis prisoner plaintiffs proceeding under 28 U.S.C. § 1915. Although Plaintiff was
25

26   granted leave to proceed in forma pauperis in this Court, he is not a prisoner. Thus, service by

     U.S. Marshal is not mandated. However, the Court recognizes that Plaintiff has limited means


     ORDER – 1
     and the Court should assist in the service of this matter. Further, the Court has previously assisted
 1

 2   Plaintiff in the service of this matter on Defendant Ohashi. Dkt. #9. Plaintiff has provided

 3   sufficient information to effect service of the Summons and Complaint. Accordingly, the Court

 4   grants his motion.
 5
            Having reviewed Plaintiff’s Motion, and for the reasons stated above, the Court hereby
 6
     finds and ORDERS:
 7
        1. Plaintiff’s Motion for Court to Serve Summons (Dkt. #15) is GRANTED.
 8
        2. The Clerk SHALL issue Summons to Ace Parking Management, Inc. at the following
 9

10          address: CT Corporation System, 711 Capital Way S. Ste. 204, Olympia, WA 98501.

11      3. The United States Marshal shall send the following to Defendant Ace Parking by first
12          class mail:
13
            a. a copy of the Complaint (Dkt. #5) and of this Order;
14
            b. a copy of the Summons;
15
            c. two copies of the Notice of Lawsuit and Request for Waiver of Service of Summons;
16

17          d. a Waiver of Service of Summons; and

18          e. a return envelope, postage prepaid, addressed to the Clerk’s Office.

19      4. All costs of service shall be advanced by the United States.
20      5. The Clerk SHALL assemble the necessary documents to effect service.
21
        6. Defendant Ace Parking shall have thirty (30) days within which to return the Waiver of
22
            Service of Summons. If Defendant Ace Parking timely returns the signed Waiver, it shall
23
            have sixty (60) days after the date designated on the Notice of Lawsuit to file and serve
24

25          an Answer or a motion directed to the Complaint, as permitted by Rule 12 of the Federal

26          Rules of Civil Procedure. If Defendant Ace Parking fails to timely return the signed




     ORDER – 2
          Waiver, it will be personally served with a Summons and Complaint, and may be
 1

 2        required to pay the full costs of such service, pursuant to Rule 4(d)(2). A Defendant

 3        who has been personally served shall file an Answer or motion permitted under Rule 12

 4        within twenty-one (21) days after service.
 5
          Dated this 4th day of January 2019.
 6

 7

 8
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 3
